BRETT, Judge,
specially concurring:
I concur in this decision for the reason the transcript of trial supports the jury’s verdict. The appellant’s first assignment of error discusses the hearing on the motion to suppress evidence, but that transcript was not included in the record on appeal. Notwithstanding the fact that the designation of record provided for the entire record to be prepared for appeal, it is the appellant’s responsibility to assure that the record is complete when the appeal is submitted to this Court. Therefore, based upon the record submitted, I concur in this decision.